Citation Nr: 0408475	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  03-12 190	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE           

Entitlement to payment of Dependents' Educational Assistance 
(DEA) benefits under Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The appellant is the son of the veteran who had active 
service from March 1960 to February 1963 and from August 1966 
to August 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the benefit sought on appeal.

In July 2003, a video-conference hearing was held before the 
undersigned Veterans Law Judge making this decision who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).


FINDINGS OF FACT

1.  The appellant was born in April 1972, and is the son of 
the veteran.  The veteran died in April 1989.  

2.  In a March 2000 Board decision, entitlement to service 
connection for the cause of the veteran's death was 
established.  In a May 2000 rating decision, the RO also 
established basic eligibility for Chapter 35 educational 
benefits, effective from the date of the veteran's death, 
April 1989.  Ultimately, an effective date of February 28, 
1991 was established for Dependency and Indemnity 
Compensation (DIC).  

3.  In November 2002, when the appellant was 30 years of age, 
the RO received his original VA Form 22-5490, Application for 
Survivors' and Dependents' Educational Assistance.  

4.  The appellant became eligible for DEA benefits on his 
18th birthday in April 1990 and was eligible for such 
benefits for a period of 8 years until he reached his 26th 
birthday in April 1998.  

5.  The provisions allowing for a modification of the ending 
date of the period of eligibility are not applicable to the 
appellant.


CONCLUSION OF LAW

The criteria for entitlement to educational assistance 
benefits under Chapter 35 have not been met.  38 U.S.C.A. §§ 
3501, 3512 (West 2002); 38 C.F.R. §§ 21.3020, 21.3021, 
21.3030, 21.3040, 21.3041, 21.3043 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) which became 
law in November 2000.  The VCAA applies to all pending claims 
for VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).

The RO failed to address the VCAA with respect to the duty to 
notify and assist the appellant in this case.  However, the 
record reflects that appellant was advised in the December 
2002 decision and March 2003 statement of the case of the 
reasons for the denial of his claim, i.e., that the facts did 
not warrant entitlement to education benefits as a matter of 
law, clearly inferring that no further development was needed 
or warranted.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board further observes that the appellant has 
been provided with the applicable law and regulations, and 
that there is no indication that there are any outstanding 
pertinent records that have not been obtained or that are not 
sufficiently addressed in records contained in the claim 
file.

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has held that when the law, and not the 
underlying facts or development of the facts are dispositive 
in a manner, the VCAA can have no effect on the appeal.  
Manning v. Principi, 16 Vet. App. 534, 542 (2002); Smith v. 
Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal 
limited to interpretation of law); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001) (VCAA not applicable where law, not 
factual evidence, is dispositive).

This case involves the application of law to undisputed facts 
and that those facts have been completely developed by the 
RO.  More specifically, this case involves the application of 
law pertaining to eligibility for Chapter 35 educational 
assistance to facts which include the date on which the 
appellant first had eligibility for VA educational benefits, 
the date of the appellant's birth, and the date that his 
application for educational assistance was received.  Since 
these factual matters are uncontroverted, no further action 
is necessary under the VCAA.  The case is ready for appellate 
review.  To the extent that VA in anyway has failed to 
fulfill any duty to notify and assist the appellant, the 
Board finds that error to be harmless.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (The "harmless 
error doctrine" is applicable when evaluating VA's 
compliance with the VCAA).  

II.  Factual Background

The appellant was born in April 1972, and is the son of the 
veteran.  The veteran died in April 1989.  

After the veteran's death, his surviving spouse filed a DIC 
claim.  The claim was denied by the RO and appealed to the 
Board.  In a March 2000 Board decision, entitlement to 
service connection for the cause of the veteran's death was 
established.  In a May 2000 rating decision, the RO also 
established basic eligibility for Chapter 35 educational 
benefits, effective from the date of the veteran's death, 
April 1989.  Ultimately, an effective date of February 28, 
1991 was established for DIC.  In a May 11, 2000 letter, the 
surviving spouse was told that in order to make a claim for 
DEA, the enclosed application had to be completed and 
returned.    

In November 2002, the RO received the appellant's original VA 
Form 22-5490, Application for Survivors' and Dependents' 
Educational Assistance, relating to a program of education he 
intended to pursue.

In July 2003, the appellant presented testimony at a video-
conference hearing held before the undersigned Veterans Law 
Judge.  He testified that his father, the veteran, passed 
away when he was 16 years old and that 11 years later, 
service connection for his cause of death was granted in 
2000, at which time he was 28 years old.  He testified that 
he applied for DEA benefits and was denied as he was past the 
delimiting age.  He stated that in fairness he should be 
eligible for DEA benefits, inasmuch as there was no way he 
could have applied for DEA benefits prior to his 26th 
birthday because service connection for the cause of the 
veteran's death had not been established at that time, but it 
was ultimately established retroactive to years prior to his 
26th birthday.  

At the hearing, the appellant submitted additional evidence 
consisting of grades and fees for his course work at a junior 
college in 2002 and 2003.  This evidence was accompanied by a 
waiver of consideration by the agency of original 
jurisdiction.  

III.  Pertinent Law and Regulations

In pertinent part, Chapter 35, Title 38, United States Code 
extends the VA educational program to surviving children of 
veterans who died of service-connected disabilities and to 
the surviving children of a veteran who, when he died, had a 
service-connected total disability that was permanent in 
nature.  See 38 U.S.C.A. §§ 3500, 3501(a)(1); 38 C.F.R. §§ 
3.807, 21.3021.

Under VA laws and regulations the period of eligibility for 
an individual eligible for DEA benefits is the period 
beginning on the person's 18th birthday and ending on the 
person's 26th birthday.  38 U.S.C.A. § 3512(a); 21.3041.  

A modification of the eligibility period may be granted if 
the effective date of a permanent total rating of the 
veteran-parent, or the date of notification to the veteran-
parent of such rating, occurs between the child's 18th and 
26th birthdays, or if the veteran-parent died between the 
child's 18th and 26th birthdays.  In such cases, the basic 
ending date for eligibility will be the child's 26th birthday 
or 8 years from the date of the relevant occurrence, 
whichever is later.  However, in no case will the modified 
ending date extend beyond the eligible person's 31st 
birthday.  38 C.F.R. § 21.3041(d).

The ending date may also be extended if the eligible person's 
program of education has been suspended due to conditions 
determined to be beyond the eligible person's control as 
specified in 38 C.F.R. § 21.3043 (2003).  If it is found that 
a suspension of a program of education was in fact due to 
conditions beyond the eligible person's control, then the 
ending date may be extended for the length of the period of 
suspension, but not beyond the eligible person's 31st 
birthday.  38 C.F.R. § 21.3041(e)(1) (2003).

Under 38 C.F.R. § 21.3041(e), the period of eligibility may, 
upon his or her request, be extended by the number of months 
and days intervening the date the suspension began and the 
date the reason for suspension ceased to exist.  The burden 
of proof is on the eligible person to establish that 
suspension of a program was due to conditions beyond his or 
her control.  The period of suspension shall be considered to 
have ended as of the date of the person's first available 
opportunity to resume training after the condition which 
caused it ceased to exist.  38 C.F.R. § 21.3043 (2003).

The following circumstances may be considered as beyond the 
eligible person's control: (a) While in active pursuit of a 
program of education he or she is appointed by the 
responsible governing body of an established church, 
officially charged with the selection and designation of 
missionary representatives, in keeping with its traditional 
practice, to serve the church in an official missionary 
capacity and is thereby prevented from pursuit of his or her 
program of studies; (b) Immediate family or financial 
obligations beyond his or her control require the eligible 
person to take employment, or otherwise preclude pursuit of 
his or her program; (c) Unavoidable conditions arising in 
connection with the eligible person's employment which 
preclude pursuit of his or her program; (d) Pursuit of his or 
her program is precluded because of the eligible person's own 
illness or illness or death in his or her immediate family; 
and (e) Active duty, including active duty for training in 
the Armed Forces.  38 C.F.R. § 21.3041.

IV.  Analysis

The claimant essentially contends that considerations of 
fairness dictate that he should be considered eligible for 
Chapter 35 benefits.  He points out that eligibility for 
educational benefits could not be established until the 
veteran's death in April 1989 was determined to have been 
service connected, and that such determination was not 
effective until after he reached the age of 26.  He 
maintains, in effect, that eligibility for Chapter 35 
benefits is warranted inasmuch as VA should have granted 
entitlement to service connection for the cause of the 
veteran's death at an earlier date, or in the alternative, 
that when DIC benefits were granted (at which time 
eligibility for Chapter 35 benefits was also established), 
the effective date was assigned retroactively to a date prior 
to the appellant's 26th birthday.  

The appellant meets the requirements of an eligible person.  
There has been no dispute over his status as a child of the 
veteran, who died as a result of his service-connected 
condition.  Therefore, he meets the definition of an eligible 
person.  38 U.S.C.A. § 3501(a)(1)(A) (West 2000); 38 C.F.R. § 
21.3021(a).

A child's period of eligibility for educational assistance 
under Chapter 35, when based on the death of a veteran-
parent, ends on the 26th birthday.  However, the appellant 
did not submit his claim until November 2002, when he was 30 
years old, approximately four years after the basic ending 
date of his period of eligibility for educational assistance, 
the date when he turned 26 (April 1998).  Pursuant to the 
provisions of 38 C.F.R. § 21.3041(d), his eligibility for 
Chapter 35 benefits had terminated and his claim was 
correctly denied.

Furthermore, none of the events described in 38 C.F.R. § 
21.3041(d) can be used to allow for a modified ending date 
because none of them, in particular, the death of the 
veteran-parent or the effective date of a total disability 
rating (or the date of the notice of such a rating), occurred 
when the appellant was between the age of 18 and 26.  
Therefore, 38 C.F.R. § 21.3041(d) is not applicable to the 
appellant. 

The appellant has argued that the provisions of 38 C.F.R. §§ 
21.3041(e) and 21.3043 are applicable to his claim.  However, 
neither 38 C.F.R. §§ 21.3041(e) or 21.3043 are for 
application in this case for two reasons.  First, the 
application of sections 21.3041(e) and 21.3043 requires that 
the appellant already be receiving DEA benefits; i.e., that 
the appellant has met the eligibility requirements and that 
his program of education has been authorized by VA, as is 
required in order for such benefits to be provided.  See 38 
U.S.C.A. § 3521 (West 1991); 38 C.F.R. §§ 21.3020(a); 
21.3130(a) (2000).  Therefore, an extension could not be 
granted under 38 C.F.R. § 21.4043 because there is no 
suspended program of education, as defined and authorized by 
VA, upon which such an extension could be based.  38 U.S.C.A. 
§ 3521; 38 C.F.R. §§ 21.3020(a), 21.3021(h), 21.3041(e)(1), 
21.3043, 21.3130(a).

Second, even if it were assumed that sections 21.3041(e) and 
21.3043 could apply to the facts such as those presented in 
this case, application would be precluded because the 
appellant did not submit a timely request for extension.  The 
time limit for filing a request for extension is one year 
from the date on which the child's original period of 
eligibility ended, or one year from the date on which the 
condition that caused the suspension ceased to exist, 
whichever is later.  38 C.F.R. § 21.1032(d) (2003).  No 
request for an extension was ever filed in this case.  

The appellant mentioned in his substantive appeal that in his 
mother's award letter from VA, it was not mentioned that he 
could request an extension.  However, VA's failure to give a 
claimant or potential claimant any form or information 
concerning the right to file a claim or to furnish notice of 
the time limit for the filing of a claim will not extend the 
time limits allowed for such claims.  38 C.F.R. §§ 21.3030; 
21.1032(a).

While the Board is sympathetic to the claimant's arguments, 
particularly with respect to fairness, similar arguments were 
clearly rejected by the United States Court of Appeals for 
Veterans Claims (Court).  See Erspamer v. Brown, 9 Vet. App. 
507, 509-510 (1996).  In Erspamer, the Court found that the 
intent of that statute was clear on its face.  In that case, 
the appellant sought educational assistance under Chapter 35 
for education he had completed several years prior to the RO 
granting service connection for the cause of the veteran's 
death.  The appellant in Erspamer argued that if not for the 
RO's delay in granting service connection for the cause of 
his father's death, that he would have been entitled to 
educational assistance for his education.  The Court rejected 
the appellant's arguments, holding that there was simply no 
legal basis for the Court to award educational assistance 
benefits many years after the period of eligibility, and to 
hold otherwise would conflict with the express intent of 
Chapter 35.

While the Board is cognizant of the claimant's arguments, the 
regulatory criteria and legal precedent governing eligibility 
for Chapter 35 educational benefits are clear and specific, 
and the Board is bound by them.  Under governing law, the 
appellant is simply not eligible for Chapter 35 benefits, and 
as the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Entitlement to payment of Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code, is 
denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



